Citation Nr: 1428435	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his appeal (VA Form 9), received in September 2012, the appellant requested a hearing before a Veterans Law Judge (VLJ) at the RO.  However, in November 2013, a notice was received from the appellant in which he withdrew his request for a hearing.  Accordingly, the Board will proceed.  See 38 C.F.R. § 20.702(e) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has hearing loss that was caused by his service.


CONCLUSION OF LAW

Hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for bilateral hearing loss.  He argues that he has current hearing loss that it related to his service, primarily due to exposure to loud noise while performing duties in a helicopter.  He has argued that he was given a VA audiological examination in about March or April of 1959, and that this report is probative of his claim.  He has also argued that the 2010 VA examiner overestimated his noise exposure following service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  The VA Adjudication Procedure Manual, M21-1MR, III.iv.4.B.12.a. 

Applicable VA regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013).

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in February 1959 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id.  at 159. 

The Veteran's personnel records indicate that he served with a helicopter ambulance detachment associated with medical facilities as of February 1957.  

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was ACFT (aircraft) Comp Rpmn and that he had training in helicopter repair.

Loud noise exposure in service is clear. 

The Veteran's service treatment records show that in February 1959, the Veteran was noted to complain of tinnitus, and "minimal nystagmus."  He denied vertigo.  An otoscopy was negative for any inner ear pathology, and the tympanae were normal in shape and color, with no perforations.  Audiometric findings, dated in February 1959, revealed pure tone thresholds, in decibels (converted from American Standards Association (ASA) units to International Standard Organization (ISO) units), as follows (no results were listed for 3,000 Hz):




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
-
15
LEFT
N/A
25
25
-
15

The Veteran's separation examination report, dated in February 1959, shows that his ears and drums were clinically evaluated as normal.  He was noted to have minimal nystagmus at extreme lateral gaze.  The report does not include any audiological test results.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1959 and 2012.

A VA examination report, dated in August 1959, shows that the Veteran complained of having "noises" in ears and headaches.  He reported having a history of nystagmus in January 1959.  On examination, near, spoken voice was 20/20 AU (bilaterally).  The diagnosis was "no pathology."  

A private treatment report from Gilliom Audiology, dated in August 2012, appears to show that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The report shows that the Veteran reported a history of noise exposure from hunting as an adolescent (prior to entering the military), three years in the military ("served as Crew Chief on helicopters"), 3-4 months of working at a pulp mill ("worked as an electrician away from the main noise not required to wear hearing protection"), and that he drove a small tractor on his personal farm occasionally (less than 30 minutes at a time and always with hearing protection).  The examiner concluded, "In view of the audiological configuration military aircraft noise exposure cannot be ruled out as a possible contributive or
causative factor."

A VA audiological examination report, dated in March 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran's entrance examination report included whispered voice test results of 15/15, bilaterally.  The examiner noted that whispered voice tests are insensitive to high frequency hearing loss, which the type of hearing loss most commonly caused by noise exposure, and that they are not reliable evidence of normal hearing or hearing impairment.  The examiner further noted that the Veteran had been treated for complaints of nausea, vomiting, and vertigo, during service, with findings of minimal nystagmus at extreme lateral gaze.  A February 1959 audiogram was noted to show slight to mild LFHL (low frequency hearing loss) at 250 to 1,000 Hz.  The Veteran reported that during service, he was exposed to loud noise from military helicopters and drive-shaft noise, without hearing protection, and that following separation from service, he was exposed to noise while working in a civilian pulp mill for about 6 months, without hearing protection, hunting and shooting prior to and after service without hearing protection, and while operating a tractor, with hearing protection.  An audiological examination showed that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's hearing loss is less likely as not (less than a 50/50 probability) caused by or a result of acoustic trauma during service.  The examiner explained that the February 1959 audiogram (near separation from service) revealed some slight or mild hearing loss 250 - 1000 Hz AU (both ears) (when ASA to ISO conversion factors are applied), but that his low frequency hearing loss is inconsistent with NIHL (noise-induced hearing loss), that there was no hearing loss evident today in either ear between 250 and 1000 Hz, "so no evidence of any PTS" (hearing loss prior to service), and that there was no HFHL (high frequency hearing loss) consistent with NIHL on the February 1959 audiogram.  The examiner stated that a 2005 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service Implication. for Hearing Loss and Tinnitus," concluded that, based on current knowledge, NIHL occurs immediately, i.e., there is no scientific support for delayed-onset NIHL weeks months or years after the exposure event.  The examiner concluded that the Veteran's hearing loss is less likely as not caused by or a result of military acoustic trauma/military service and is more likely due to other etiologies such as aging, hypertension, and occupational and recreational noise exposure.  The examiner stated that it would be speculative to allocate a degree of his current hearing loss to each of these etiologies

Notwithstanding the above, in light of the Veteran's clear heavy noise exposure in service, indications of ear issues (tinnitus, and "minimal nystagmus") suggesting the noise impacting the ears in service, his consistent statements, and giving the Veteran the benefits of the doubt, the claim is granted.

ORDER

Service connection for hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


